




CITATION:
Okolotowicz
(Re), 2011 ONCA 375



DATE: 20110512



DOCKET: C53069



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and LaForme JJ.A.



IN THE MATTER OF:
Zbigniew

Okolotowicz



Zbigniew

Okolotowicz
,
          appearing in person



Jill Presser, as
amicus
          curiae



John Patton, for the Attorney General



Jean D.
Buie
, for the Centre for
          Addiction and Mental Health



Heard and released orally:
May 9, 2011



On appeal against the disposition
          of the Ontario Review Board, dated September 13, 2010.



ENDORSEMENT



[1]

The appellant and amicus seek an absolute discharge,
    or alternately a conditional discharge, or alternately a new hearing with
    directions.  The focus of the argument
    was however whether the Board erred in not granting a conditional discharge.

[2]

Three issues are raised.  Those issues and our response to them are:

1)

Did the board err in finding
    that the appellant posed a significant threat to public safety?

[3]

The Boards decision was reasonable and is entitled to
    significant deference. The Boards conclusion was based on the appellants
    treating doctors opinion that the appellant posed an ongoing significant
    threat, given his criminal record of violence and alcohol-related offences, his
    history of mental illness, his limited insight into his medical problems,
    difficulties with assessing the speed of potential
decompensation
,
    and concerns that the appellant would not recognize the signs of his
decompensation
.

2)

In the absence of positive
    evidence, did the board err in concluding that detention was the least onerous
    least restrictive disposition?

[4]

The majority did not proceed in the absence of
    evidence.  It proceeded on the evidence
    of the appellants history which necessitated a cautious approach given the
    appellants recidivism, his mental illness, and his recent progress.

3)

Did the board err in failing to
    meaningfully consider a conditional discharge?

[5]

While the accused would consent to terms of medication
    compliance, that consent did not address with any certainty the relevant
    supervisory needs. Having regard to the Boards reasons as a whole, there was
    no need for the Board to specifically mention consent to medical treatment in
    its reasons. The Board was completely alive to the question of a detention
    order with conditions or a conditional discharge.  The majority of the Board held that because
    of the unknowns around the appellants potential
decompensation
,
    a conditional discharge could not sufficiently manage the risk that he
    posed.  This conclusion was
    reasonable.

[6]

Accordingly, the appeal is dismissed.

K.M. Weiler J.A.

E.E. Gillese
    J.A.

H.S.
LaForme
J.A.


